DETAILED ACTION
 	Claims 1-20 are pending. This is in response to Applicant’s amendment and arguments filed on March 25, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for this examiner’s amendment was given in an interview with Teddi Maranzano #73, 419 on May 21, 2021.

Claim Amendment
1.   (Currently Amended)   A method, comprising:
evaluating, by a proxy, a command from a user of a source control system to modify a source tree in the source control system; 
based on the evaluated command being a non-destructive command, passing the non-destructive command directly to the source control system for execution;
based on the evaluated command being a destructive command, creating a child ledger linked to a master ledger;
seeking consensus among users of the source tree to approve execution of the destructive command, wherein the consensus comprises a reply from a pre-defined number of users of the source tree to consent to execute the destructive command;
in response to consensus being reached, merging the child ledger into the master ledger with a transaction describing the destructive command, a commit tree history, and status of the consensus, and a tree hash;
in response to the child ledger being merged into the master ledger, executing the destructive command; and
merging execution results of the intercepted command into the commit tree history. 

2.  (Currently Amended)   The method of claim 1, wherein the destructive command unconditionally overwrites the source tree with local work of the user of the source control tree, and wherein a list of commands that are defined as  destructive commands is configured in a proxy.        

3.  (Currently Amended)   The method of claim 1, wherein the proxy is interposed between the users of the source tree and the source control system, wherein the proxy intercepts the destructive command and initiates a transaction seeking consensus, and wherein a smart contract is embodied on the proxy.   

4.  (Previously Presented)   The method of claim 1, wherein non-destructive commands do not change the commit tree history.

5.  (Original)   The method of claim 1, wherein a configurable consensus rule defines a number of users required for consensus and defines destructive commands.

6.  (Original)  The method of claim 1, wherein execution of the intercepted command includes updating the master ledger when a required user smart contract consensus standard is met.

7.  (Original)  The method of claim 1, further comprises:
	notifying the user that consensus is not reached to execute the destructive command; and
	leaving the commit tree history unchanged.

8.  (Currently Amended)   A system, comprising: 
a hardware server configured to 	
	evaluate, by a proxy, a command from a user to modify a source tree in a source control system;
	based on the evaluated command being a non-destructive command, pass the non-destructive command directly to the source control system for execution;
	based on the evaluated command being a destructive command, create a child ledger linked to a master ledger;
	seek consensus among users of the source tree to approve execution of the destructive command, wherein the consensus comprises a reply from a pre-defined number of users of the source tree to consent to execute the destructive command;
	in response to consensus being reached, merge the child ledger into the master ledger with a transaction describing the intercepted command, a commit tree history, and status of the consensus, and a tree hash;
	in response to the child ledger being merged into the master ledger, execute the destructive command; and
	merge execution results of the intercepted command into the commit tree history. 

9. (Currently Amended)   The system of claim 8, wherein the destructive command unconditionally overwrites the source tree with local work of the user, and wherein a list of commands that are defined as destructive commands is configured in a proxy.               

10.  (Currently Amended)  The system of claim 8, wherein the proxy is interposed between the users of the source tree and the source control system, wherein the proxy intercepts the destructive command and initiates a transaction seeking consensus, and wherein a smart contract is embodied on the proxy.   

11.  (Previously Presented)   The system of claim 8, wherein non-destructive commands do not change the commit tree history.

12.  (Original)   The system of claim 8, wherein a configurable consensus rule defines a number of users required for consensus and defines destructive commands.

13.  (Original)  The system of claim 8, wherein execution of the intercepted command includes updating the master ledger when a required user smart contract consensus standard is met.     

14.  (Original)  The system of claim 8, wherein the server is further configured to notify the user that consensus is not reached to execute the destructive command; and leave the commit tree history unchanged. 

15.  (Currently Amended)  A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform:
evaluate, by a proxy, a command from a user to modify a source tree in a source control system;
based on the command being a non-destructive command, pass the non-destructive command directly to the source control system for execution;
based on the evaluated command being a destructive command, create a child ledger linked to a master ledger;

seek consensus among users of the source tree to approve execution of the destructive command, wherein the consensus comprises a reply from a pre-defined number of users of the source tree to consent to execute the destructive command;
in response to consensus being reached, merge the child ledger into the master ledger with a transaction describing the intercepted command, a commit tree history, and status of the consensus, and a tree hash;
in response to the child ledger being merged into the master ledger, execute the destructive command; and
merge execution results of the intercepted command into the commit tree history. 

16. (Currently Amended)  The non-transitory computer readable medium of claim 15, wherein the destructive command unconditionally overwrites the source tree with local work of the user, and wherein a list of commands that are defined as destructive commands is configured in a proxy.                

17. (Currently Amended)   The non-transitory computer readable medium of claim 15, wherein the proxy is interposed between the users of the source tree and the source control system, wherein the proxy intercepts the destructive command and initiates a transaction seeking consensus, and wherein a smart contract is embodied on the proxy.   

18. (Previously Presented)   The non-transitory computer readable medium of claim 15, wherein non-destructive commands do not change the commit tree history.

 19. (Original)   The non-transitory computer readable medium of claim 15, wherein a configurable consensus rule defines a number of users required for consensus and defines destructive commands.

20. (Original)  The non-transitory computer readable medium of claim 15, wherein the user is notified that consensus is not reached to execute the destructive command, and the commit tree history is unchanged. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, Examiner concedes there is no art singly or in combination teaches source code control in the blockchain scheme as claimed. Therefore, claims 1, 8 and 15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRI M TRAN/Primary Examiner, Art Unit 2494